In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-22-00119-CR
           No. 02-22-00120-CR
      ___________________________

 DWIGHT WAYNE ROGERS JR., Appellant

                     V.

          THE STATE OF TEXAS


    On Appeal from the 16th District Court
             Denton County, Texas
Trial Court Nos. F-2007-1147-A, F-2007-1148-A


  Before Womack, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      In these two appeals, Appellant Dwight Wayne Rogers Jr. attempts to appeal

from the trial court’s order denying his motion for release of records. Rogers did not

file that motion until well after he was convicted of four counts of aggravated sexual

assault of a child and our court affirmed his convictions. See Rogers v. State, Nos. 2-08-

479-CR, 2-08-480-CR, 2010 WL 1999073, at *1 (Tex. App.—Fort Worth May 20,

2010, pet. ref’d) (per curiam) (mem. op., not designated for publication) (affirming

Rogers’s convictions).

      In the criminal context, our jurisdiction is generally limited to cases in which

the trial court has signed a judgment of conviction. McKown v. State, 915 S.W.2d 160,

161 (Tex. App.—Fort Worth 1996, no pet.). We do not have jurisdiction to review a

trial court’s orders unless that jurisdiction has been expressly granted by statute.

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). The order from which

Rogers attempts to appeal is not a final judgment of conviction nor is it a nonfinal

order that has been made appealable by statute. See Petite v. State, No. 02-20-00030-

CR, 2020 WL 1057318, at *1 (Tex. App.—Fort Worth Mar. 5, 2020, no pet.) (mem.

op., not designated for publication) (holding that trial court’s denial of motion for

discovery that was filed “well after [appellant] was convicted of murder in the

underlying case” was “not a final judgment of conviction, nor [was] it a nonfinal order

that ha[d] been made appealable by statute”).



                                            2
      We notified Rogers of our jurisdictional concern and stated that we would

dismiss these appeals for want of jurisdiction unless we received a response showing

grounds for continuing them. See Tex. R. App. P. 43.2(f), 44.3. Although Rogers filed

a response, it does not show grounds for continuing these appeals. Accordingly, we

dismiss these appeals for want of jurisdiction. See Tex. R. App. P. 43.2(f); McKown,

915 S.W.2d at 161.

                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 11, 2022




                                         3